Citation Nr: 1436541	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-33 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for low back spasms, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a right heel disorder, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part denied entitlement to service connection for low back spasms, a right ankle disorder, and a right heel disorder.  An October 2009 rating decision considered each claim as secondary to the Veteran's service-connected right knee disability and again denied each claim.

In July 2013, the Veteran testified at a hearing before the Board.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has current low back spasms and right foot and ankle problems that began during service within a couple months of a right knee injury sustained during martial arts training in February 2004.  He believes that modifying his walk or gait due to his service-connected right knee disability caused his claimed low back, right ankle, and right foot disorders.  

His service treatment records document the right knee injury in February 2004 and subsequent treatment and evaluation, which revealed a radial tear of the posterior horn/body of the lateral meniscus.  The records are silent for complaints, findings, diagnosis, or treatment for low back, right foot, or right ankle problems.  In a July 2004 separation report of medical history, the Veteran denied currently or ever having foot trouble.  He alleged a history of swollen or painful joints; a physician's summary elaborated that in addition to the Veteran's right knee lateral meniscal tear, the Veteran had pre-service fractures of his right elbow and right forearm.  The Veteran also alleged "nervous trouble of any sort (anxiety or panic attacks)," and the examiner elaborated that the Veteran chews on his nails and skin.  The Veteran left blank the question as to "recurrent back pain or any back problem."  On separation examination in July 2004, clinical evaluation of the spine, feet, lower extremities, and psychiatric function were reported as normal.  The Veteran, however, was noted to have asymptomatic pes planus.  

Post-service treatment records reflect that the Veteran established care at the Phoenix VA Medical Center (VAMC) in December 2006.  During an evaluation at the Post-Deployment Health Clinic, he described anxiety symptoms of feeling tense with increased heart rate and breathing, including while driving.  The Board observes that the Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling.

During an initial VA primary care visit in December 2006, he complained of right knee pain, stiffness, and locking that resulted in ankle pain from time to time.  He indicated that he worked as an auto technician.  On physical examination, pressure on the lateral lumbosacral spine elicited spasm.  On examination of the lower extremities, the bottom of the right foot had a 2mm to 3mm white, slightly raised area, and there were a few mild callouses on both feet.  The assessment did not include any spine, ankle, or foot disorders.

During a January 2007 podiatry consultation, the Veteran complained of right heel pain for two years.  The assessment was plantar fasciitis.

In a statement received with the Veteran's February 2007 claim, he described having low back spasms that "mainly occurred with adrenaline while driving" and indicated that problem started in Iraq as a Humvee driver.  Subsequent VA treatment records document similar reports of experiencing panic and feeling tense while driving and feeling like someone is crushing his low back when he gets an adrenaline rush.  During a September 2007 primary care visit, he also reported having mid low back discomfort and that he worked bent over from 8:00 a.m. to 5:00 p.m. at his job as a mechanic.  

The Veteran was afforded a VA spine examination in March 2009; the diagnosis was chronic lumbar spine strain.  He was afforded a VA joints and foot examination in July 2009 by the same examiner who conducted the March 2009 examination.  The diagnosis was right heel small calcification spur and ankle strain diagnosis pending x-rays today.  During both examinations, the examiner referred to lumbosacral spine and right foot x-ray studies performed in December 2006, which were normal.  Unfortunately, it does not appear that the x-ray reports are associated with the claims file.  The AOJ should obtain copies of all x-ray reports pertinent to the spine, right ankle, and right foot dated since December 2006.  The July 2009 examination report also indicates that new right ankle and right heel x-rays were ordered and the "results are included in the discussions."  The Board, however, has not located any such x-ray studies; they should be obtained.  Finally, regarding the right heel spur and right ankle strain, the examiner opined that the right heel and ankle were not caused the service-connected right knee disability because there was no prior complaint according to the Veteran of right ankle and heel.  Therefore, there was no aggravation by the service-connected right knee disability.

Because the examiner was not provided with the claims file during either examination, the RO requested an addendum medical opinion.  In September 2009, the examiner indicated that he reviewed the claims file.  The examiner opined that the low back was not caused by or related to the service-connected right knee and the previous opinion is affirmed.  The examiner simply affirmed his prior decision regarding the right ankle and right heel.  The examiner offered no medical rationale for any of his opinions.
 
To decide the claims, the Board requires medical opinions that are based on thorough examinations and supported by articulated medical explanations.  The current examinations are insufficient in this regard, and the Veteran should be afforded another VA orthopedic examination to obtain the necessary medical opinions.

Complete, ongoing records regarding the Veteran's treatment for low back, right ankle, and right foot problems, and for his service-connected right knee and PTSD disabilities should also be obtained from the Phoenix VAMC dated since July 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment (including for low back, right ankle, right heel, and right knee disorders and for PTSD) from the Phoenix VAMC dated since July 2012.  In addition, the AOJ should obtain all x-ray reports dating from December 2006 to the present regarding the lumbar spine, right ankle, and right heel or foot. 

2.  After the above has been completed to the extent possible and the records have been associated with the claims file, the Veteran should be afforded a VA orthopedic examination with a physician.  The purpose of the examination is to determine whether the Veteran has a current low back, right ankle, or right heel disability that was incurred in or otherwise related to military service, or that was caused or aggravated by the service-connected right knee disability.  The claims file must be provided to and be reviewed by the examining physician in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all low back, right ankle, and right heel or foot disabilities found.  With respect to each diagnosed low back, right ankle, or right foot disability, the physician should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current disability was incurred in service, or otherwise related to military service, including the in-service martial arts training event in which the Veteran flipped another Marine.

If not directly related to military service, the physician should opine as to whether any current low back, right ankle, or right heel disability was caused or aggravated (permanently worsened beyond natural progression) by his right knee disability.  

Regarding the Veteran's low back spasms, the physician should also indicate whether such symptoms are a symptom of the Veteran's service-connected PTSD and any associated anxiety and whether any diagnosed low back disability was caused or aggravated by his PTSD.

A medical analysis and rationale are to be included with all opinions expressed.  Regarding the requested secondary service connection opinions, the examining physician must offer opinions regarding causation and aggravation by the service-connected right knee (and PTSD) disability.

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



